DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. 
Claims 6-26 are cancelled.
Claims 1-5 and 27-30 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is not granted. The claimed subject matter is not disclosed in the Provisional Application 62/457,951.

	Claim Rejections - 35 USC § 101
The rejection is maintained for reasons of record.
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Step 2A: Identification of the Abstract Idea:
Identify a correlation between the indicators in step a(i) to a(iii) or Breath Methane (BrM) or Breath Hydrogen (BRH) and the symptoms of IBS or IBD in test subjects; 
Determine that the health related regime is associated with amelioration of the symptoms in the test subjects, based on information about their symptoms entered by the test subjects following the health related regime;
Identify a correlation between the indicators in step a(i) to a(iii), BrM and BrH and amelioration of the symptoms in the test subject;
Determine a correlation in the individual between following the health related regime and amelioration in the individual’s symptoms;
Determine that when the individual reports symptoms being alleviated, the indicators are at the same concentration levels as the test subjects who reported alleviation of symptoms;
The instant limitations read on a mental process of looking at information derived from subjects sample and arriving at the claimed identifying and determining; the claimed steps can be performed by the human mind.
In FairWarning the CAFC court decision (page 5-6, connecting par.) put forth:
We have explained that the “realm of abstract ideas” includes “collecting information, including when limited to particular content.” Elec. Power Grp., LLC v. Alstrom S.A., No. 15-1778, 2016 WL 4073318, at *3 (Fed. Cir. Aug. 1, 2016) (collecting Id. And we have found that “merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.”

Step 2A: Identification of the Natural Correlation:
The claims also recite natural correlations been naturally occurring markers in test subjects symptoms exhibited in subjects:
Identify a correlation between the indicators in step a(i) to (iii) or Breath Methane (BrM) or Breath Hydrogen (BRH) and the symptoms of IBS or IBD in test subjects; 
Identify a correlation between the indicators BrM and BrH and amelioration of the symptoms in the test subject;
Determine that when the individual reports symptoms being alleviated, the indicators are at the same concentration levels as the test subjects who reported alleviation of symptoms, which is a natural correlation between disease symptom alleviation and biomarker concentration.
The instant limitations are dawn to a recognition of a natural phenomena which is the expression or exhibition of naturally occurring constituents such as biomarkers and compounds from the gut and the expression of a phenotype which are symptoms of IBS or IBD or alleviation thereof.

Step 2B: Identification of a Practical Application:
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
	An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The claimed method steps result in a step of sending the individual instructions. This is not a practical application of the recited judicial exception but a transmission of data or information per se. The transmission of a results from an abstract idea is extra-solution activity, as described in MPEP 2106.05(g). 

Step 2B: Consideration of Additional Elements and Significantly More

Wherein a measured quantity of fecal sample from each test subject is placed in a container having a first sealed chamber and equipped with a gas sensor capable of detecting methane levels and hydrogen levels released into the chamber and a timer which indicates the time from fecal sample entry into the first chamber to the time that the methane levels and hydrogen levels are determined by the gas sensor, as in claim 1; and
Wherein the first and second sealed chambers are connected with a trap door that can be opened, wherein the container has a twistable cap that is twisted to open and seal the chamber, as in claims 27-30.
The limitations detailing the structure of the container for containing the fecal sample and timer for timing the detection of methane and hydrogen gas are tangential limitations are “tangential” to the recited judicial exceptions. MPEP 2106.05(g) states:
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal  or tangential addition to the claim. 
According to MPEP 2106.05(g), consideration of tangential limitations include the following:
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B
The new limitations of claim 1 and claims 27-30 drawn to the structure of the sample container do not impose meaningful limitations on the steps of identifying a correlations, determining if a treatment is associated with amelioration of symptoms, matching (i.e. determining) concentration levels of an alleviated individual are the same as that of test subjects which are judicial exceptions.
Regarding the identification of the indicators of methane and hydrogen by a sensor: sensors for identifying hydrogen and methane in breath samples are routine, conventional and well understood as evidenced by at least the following.
Rezaie et al. (Am J Gastroenterol teach breath tests using sensors for methane and hydrogen (page 2, col. 1, par. 2);
Burgi et al. (US 9,562,915) teach a breath analyzer integrated into a mobile phone including sensors for hydrogen and methane (Abstract and claim 7);
Ratto et al.(US 2020/0015707) teach a breath sensor capable of detecting hydrogen and methane (par. 0033) and in wireless communication with a data interface (par. 0034); 
Blackley et al. (US 2016/0361678) teach sensors for detecting methane and hydrogen from breadth (Abstract and par. 0089);
Regarding sending instructions to the user:
The instant specification discloses:
(page 12, lines 20-28) a processing unit with a number of software agents and data extraction applications, including inference engines, that it uses to identify and 
(page 13, lines 22-28) system providing a hydrogen and/or methane sensor device and a wireless platform in communication with the sensor device, as that disclosed in  2018027140.
The instant “additional elements” of sending instructions to the user recited in the claims are drawn to transmitting information or data including from a sensor which senses hydrogen or methane form feces or breath. Such data transmission is however routine, conventional and well understood. 
These claims are considered insignificant extra solution activities because they do not impose meaningful limits on the claim. Rather they are nominal or tangential limitations to the claimed subject matter which is a systems for identifying naturally occurring “indicators,” and correlating these with symptoms or alleviation of symptoms. The limitations drawn to a mobile phone that can contain the meter, compartments in the container and timer do not relate to the claimed judicial exceptions and are therefore considered tangential, extra solution activities.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because directly transmitting data from a 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

	
Claim Rejections - 35 USC § 112-1st paragraph
	The instant rejection is maintained for reasons of record and modified in view of Applicant’s amendments.
	The following rejection is necessitated by Applicant’s amendments.
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-5 and 27-30 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 


New Matter
	Claims 1 has been amended to recite “a timer which indicates the time during which BrM and BrH are determined by the gas sensor.”  
	A review of the specification does not reveal support for this limitation. The specification describes (page 14-15, connecting paragraph):
	An automatic timer 225 in cap 102 is activated by a sensor, which detects when the port on the side of chamber 106 is opened for the sample to enter. The automatic timer 225 is preferably set to limit the gas measurement by a gas sensor (now shown) for a specific period of time (e.g., 10 seconds, 20 seconds). Several off gassed hydrogen/methane measurements are taken in succession and stored as individual values specific for a particular fecal sample of the individual subject. All measurement values and related subject information for a specific fecal sample are recorded and then transferred to a data processor, preferably wirelessly, such as by Bluetooth to a mobile phone or other wireless device.
	
	The claimed amendment is broader in scope than what is disclosed in the specification. Specification supports using the container/timer for setting a time period (e.g. 10, 20 seconds) during which the off gassing is measured. However, claim 1 recites a “timer which indicates the time during which BrM and BrH are determined.” The meaning of this limitation encompasses a timer that times the offsetting of BrM and BrH gas. According to the specification, this is not the function of the timer or the sensor. The sensor and timer as disclosed by the specification do not have the ability to time gas offsetting. Rather, the timer is set in advance when the port is opened to provide a time period for the sensor to function to measure the gas. This is not equivalent in scope or meaning to indicating a time during which BrM and BrH are determined.


Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
Applicants argue that the claims include recitation of a unique device for gathering sample data (Remarks, page 1) and that there is nothing “nominally-related” or “tangential” about the device and system recited in claim 1. Applicants argue that the unique device is integral to the claim, not tangential.
In response, the claims recite two judicial exceptions. First, abstract idea steps that read on mental process steps of determining that a health related regime, identifying a correlation between the indicators and amelioration of symptoms, and determining a correlation in an individual between following the health regime and amelioration in the individual’s symptoms. These steps can be performed by the human mind. Secondly, the claims recite a natural correlation which is the expression of naturally occurring biomarkers and compounds from the gut and the expression of a phenotype which are symptoms of IBS or IBD or alleviation thereof.
The specific structural details of the fecal container such as the timer and first and second sealed chamber do not meaningfully limit the two judicial exceptions (abstract idea steps and natural correlation). That is why these details are deemed to be “tangential” to the claimed abstract idea steps and natural correlation. 
Measuring Breath Methane (BrM) or Breath Hydrogen (BrH) is integral to the claimed invention, i.e. not tangential or merely nominally related. However, whether the BrM or BrH is measured directly from breath or feces is not relevant to the later process steps of determining a correlation to IBS/IBD, determining a treatment and determining 
Merely limiting a specialized fecal container does not render the claimed invention drawn to correlating BrH and Brm to IBD/IBS, determining a treatment and determining amelioration of symptoms to be statutory.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this 
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631